Per Guriam.
Suit upon four notes, of which we copy one as a sample of the others.
“ $97 TV\
“ On or before January 1, 1859, for value received, I promise to pay Moffit c& Johnson, or order, at the Piqua *181Branch, of the State Bank of Ohio, the sum of ninety-two TV5o dollars, with ten per cent, interest from date, until paid, without any relief whatever from valuation .or appraisement laws of Indiana- ■
A. Steele and H. D. Thompson, for the appellant.
• John Brownlee, for the appellees.
“Piqua, Ohio, Nov. 5, 1858. John F. Hall.”
This note shows, on its face, that it was made in Ohio.
The law of Ohio was pleaded, and proved by a certified copy from the Secretary of State of Ohio, under the seal of the State; which law authorized 10 per cent, interest.
The party was estopped by his note, to deny the existence, at its date, of the State Bank of Ohio.
We discover no error in the case.
The judgment is affirmed, with 5 per cent, damages and costs.